|N THE UN|TED STATES D|STFl|CT COURT
FOR THE SOUTHERN DISTRICT OF OH|O
WESTERN D|V|SION

GLENDA JACOUEL|NE PRADO,

P|aintiff,
Case l\lo. 3:16-cv-320
v.
JUDGE WALTER H. FilCE
PAT lVlAZElKA, er a/.,
Detendants.

 

DEC|S|ON AND ENTRY SUSTAIN|NG DEFENDANTS' N|OTION |N
L||VI|NE REGARD|NG ALLEGAT|ONS RELATED TO TRAVEL |SSUES
(DOC. #80}

 

Defendants, Greene County, Ohio, Board of Commissioners and Greene
County, Ohio (collectively referred to as ”Greene County”l, have filed a motion in
limine regarding allegations that P|aintiff, G|enda Jacqueline Prado (”Prado”), has
made concerning alleged problems with traveling in or out of the country. Prado
has not filed a response to Greene County's motion. According to Greene County,
Prado has alleged in her Amended Complaint, Doc. #34, that her travel problems
began following her termination as a caseworker from the Greene County, Ohio,
Department of Job and Family Services. Greene County contends that Prado has
claimed ”that the alleged disparate treatment she claims to have occurred during
her employment as a caseworker ’interferes with her travel to and from the United

States[.]'” Doc. #34, PAGElD 215.

Greene County argues that expert testimony is required to establish that
Prado’s international travel delays are due to the actions of Greene County. Such
an expert Would need to have technical knowledge of airline security measures,
Doc. #80, PAGE|D#1054, and ultimately satisfy the requirements of Fed. Evid. Ft.
702. Prado, according to Greene County, has not identified any expert or evidence
to connect the alleged travel issues to any conduct by Greene County and has also
failed to supplement her discovery responses to identify any expert witness.

Because Prado has not identified an expert to link these alleged travel
damages to the actions of Greene County and has never supplemented her
discovery in this regard, she Will need to testify as to the cause of these alleged
damages. Any testimony by Prado would be governed by Fed. R. Evid. 701. That
rule permits a lay witness, such as Prado, to testify in the form of an opinion if it is
one that is: ”(a) rationally based on the witness’s perception; (b) helpful to clearly
understanding the witness’s testimony or to determining a fact in issue; and (cl
not based on scientific, technica|, or other specialized knowledge within the scope
of Rule 702 [regarding testimony by expert witnesses].” Greene County asserts
that such opinion testimony by Prado is inadmissible because it is irrelevant. Fed.
Evid.R. 402. The test to determine whether evidence is relevant, and thereby
admissible, is whether: (1) the evidence has any tendency to make a fact more or
less probable than it would be Without the evidence; and (2) the fact is of
consequence in determining the action. Fed. Evid. R. 401. Even if relevant,

however, ”[t]he court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair
prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or
needlessly presenting cumulative evidence.” Fed. Evid. R. 403.

ln this case, the Court finds that any testimony by Prado concerning her
alleged travel damages due to the actions of Greene County would be lacking in
any supportive basis and speculative Expert testimony concerning international
airline security measures is necessary in order to explain how Prado has allegedly
been damaged by Greene County's actions. Prado has not identified any expert to
testify on this subject. Prado herself cannot state an opinion as a lay witness
since any such opinion by her would be based on technical or other specialized
knowledge Within the scope of Rule 702. For these reasons, the motion in limine

regarding allegations related to travel issues, Doc. #80, is SUSTAINED.

Date: ivlarch 5, 2019 U&f@ `\-.

wALTEa H.`”`RicE
uNlTED sTATEs olsTRlcT JuDGE

